293 F.2d 628
UNITED STATES of America, Appellantv.COMMERS-GROTH CO., Inc.
No. 16820.
United States Court of Appeals Eighth Circuit.
August 28, 1961.

Appeal from the United States District Court for the District of Minnesota.
Miles W. Lord, U. S. Atty., and John J. Connelly, Asst. U. S. Atty., St. Paul, Minn., Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson, Attorney, Dept. of Justice, Washington, D. C., for appellant.
L. H. Mikeworth, Minneapolis,, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, but without costs to either party on stipulation.